Citation Nr: 0306107	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who retired in October 1995 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which, in 
pertinent part, granted service connection for bilateral 
hearing loss, and rated it noncompensable.  In the same 
decision, the RO granted service connection for numerous 
disorders, including degenerative disc disease of the lumbar 
spine, and denied several other claims.  In his notice of 
disagreement with the May 1997 rating decision, the veteran 
expressly limited his appeal to the matters of the ratings 
for bilateral hearing loss and a lumbar spine disability.  In 
December 2001, the veteran informed the RO that he wished to 
withdraw his appeal for a increased rating for his lumbar 
spine disability, as he was satisfied with a February 2001 RO 
decision which granted a 40 percent evaluation for said 
disability.  Accordingly, the only issue remaining before the 
Board is that of the rating for bilateral hearing loss.  

The veteran appeared at a Travel Board hearing before the 
undersigned in May 1999.  The case was before the Board in 
July 1999, when it was remanded for additional development.  
After readjudicating the claim, and with consideration given 
to the additional development, the RO issued a decision which 
continued the noncompensable rating for bilateral hearing 
loss.  In August 2002, the Board issued a decision denying a 
compensable rating for bilateral hearing loss.  Subsequent to 
the issuance of that decision, the Board was informed that, 
in July 2002, the veteran had furnished with additional 
evidence pertinent to his claim which was not associated with 
his claims file, and thus not considered by the Board in the 
August 2002 decision.  On review of the evidence, the Board 
vacated the August 2002 decision and ordered additional 
development of the veteran's claim.  

In the course of this appeal, the veteran's claims file was 
transferred to the jurisdiction of the RO in Roanoke 
Virginia, and then returned to the Buffalo, New York, RO.

FINDINGS OF FACT

1.  Prior to February 21, 2003, the veteran's hearing acuity 
was not shown to be worse than level IV in the right ear and 
level II in the left ear. 

2.  From February 21, 2003, the veteran is shown to have 
level V hearing acuity in each ear.  


CONCLUSION OF LAW

A 20 percent rating for bilateral hearing loss is warranted, 
effective from February 21, 2003; a compensable rating is not 
warranted prior to that date.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Code 6100, Tables VI, 
VII (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law while this appeal 
was pending.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  All applicable 
provisions of the VCAA and implementing regulations are 
satisfied.  A February 2003 letter from the Board to the 
veteran advised him of his responsibilities in evidence 
development, and of what VA was doing.  VA has arranged for 
examinations to evaluate the hearing loss.  The evidence 
appears complete, and is sufficient for the determination to 
be made.  




Background

Service medical records show that the veteran had the onset 
of a bilateral hearing loss in service.  A July 1995 report 
of medical examination on the veteran's retirement shows that 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
35
60
60
LEFT
5
60
70
70

The average puretone threshold for the 1000, 2000, 3000, and 
4000 Hertz frequencies was 41 decibels in the right ear and 
51 decibels in the left ear.  Speech discrimination was not 
reported.

The veteran failed to report for the initial VA examination 
scheduled to evaluate his hearing loss.  In May 1997, the RO 
granted service connection for bilateral hearing loss, rated 
noncompensable based on the fact that because the veteran had 
failed to report for examination, there was no official 
audiometry on which to base a rating.  The veteran initiated 
a timely appeal of the decision, contending that a 
compensable rating was warranted for the bilateral hearing 
loss.  

On VA audiological evaluation in November 1997, the veteran 
complained of having difficulty hearing in all listening 
situations.  Puretone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
65
65
LEFT
20
60
75
70

The average puretone thresholds were 51 decibels in the right 
ear and 56 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and 84 percent in the left ear.  
At the May 1999 hearing, the veteran asserted that his 
hearing loss disability had progressively increased in 
severity.  He testified that he had great difficulty hearing 
everyday sounds if he did not wear hearing aids in both ears.  

On VA audiological evaluation in June 2000, puretone 
thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
60
60
LEFT
15
65
60
60

The average puretone thresholds were 49 decibels in the right 
ear and 50 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 88 percent in the left ear. 

On VA audiological examination in October 2000, the veteran 
complained of progressive worsening of his hearing, 
bilaterally.  He had the greatest difficulty hearing when 
ambient noise was present.  Audiometric evaluation revealed 
that puretone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
60
60
LEFT
15
65
60
60

The average puretone thresholds were 49 decibels for the 
right ear and 50 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and 92 percent in the left ear.  The 
diagnosis was hearing within normal limits through 1000 
Hertz, with moderate to moderately severe sensorineural 
hearing loss from 1500 to 4000 Hertz.  

Additional evidence received by the Board in October 2002 
includes a report of private audiological evaluation and a 
corresponding letter from a private physician.  The physician 
briefly recounted the veteran's hearing loss history, and 
summarized the findings of private audiological evaluation in 
May 2002.  The physician reported that the veteran has 
significant bilateral sensorineural hearing loss, symmetric, 
and worse in the higher frequencies.  Speech audiometry 
revealed speech recognition ability of 52 percent in the 
right ear and 68 percent in the left ear.  

On VA audiological examination on February 21, 2003, the 
veteran again reported that he had the most difficulty 
hearing conversations and environmental sounds, such as birds 
and waves.  Audiometric examination revealed that puretone 
thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
65
65
LEFT
25
65
60
60

The average puretone thresholds were 55 decibels in the right 
ear and 53 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 70 percent in each 
ear.  The diagnosis, in pertinent part, was mild right ear 
sensorineural hearing loss at 1000 Hertz, with moderately 
severe sensorineural hearing loss from 2000 to 4000 Hertz; 
and left ear hearing within normal limits through 1000 Hertz, 
with moderately severe sensorineural hearing loss from 2000 
to 4000 Hertz. 

Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings may be assigned for separate periods 
of time, based on facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

At the outset, it is noteworthy that the criteria for rating 
hearing loss disability were amended while this appeal was 
pending.  As a practical matter, the specific criteria for 
rating the level of hearing shown in the instant case 
underwent no significant change.  Consequently, to avoid 
confusion, the discussion will be in terms of the current 
rating provisions.  When findings on audiometric studies 
during the evaluation period (since the veteran's discharge 
from service) are compared to Table VI of the rating 
schedule, the results are that he had level IV hearing in the 
right ear and level II hearing in the left ear in November 
1997; level II hearing in each ear in June 2000; and level II 
hearing in the right ear and level I hearing in the left ear 
in October 2000.  Each of these combinations warrants a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, Code 
6100.  None shows an exceptional hearing pattern so as to 
warrant rating under alternate criteria.  38 C.F.R. § 4.86.  

However, review of further (more recent) evidence leads to a 
conclusion that this is a case where "staged" ratings are 
warranted.  See Fenderson, supra.  The evidence now shows 
that the veteran's hearing acuity deteriorated during the 
evaluation period.  When findings on audiometric evaluation 
on February 21, 2003, are compared to Table VI of the rating 
schedule, the veteran is shown to have level V hearing in 
each ear.  Under 38 C.F.R. § 4.85, Table VII, Code 6100, such 
a level of hearing acuity warrants a 20 percent rating.  As 
the February 21, 2003 audiological evaluation represents the 
earliest date as of which it is factually ascertainable that 
the veteran's bilateral hearing loss warrants a compensable 
rating, the date of said examination is the appropriate 
effective date for the award of the "staged" increased 
rating for the bilateral hearing loss.  






ORDER

Staged ratings of 20 percent, effective February 21, 2003, 
but a noncompensable rating prior to that date are granted 
for bilateral hearing loss, subject to regulations governing 
payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

